Citation Nr: 1332533	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counel
INTRODUCTION

The Veteran served on active duty from June 1972 to May 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of Regional Offices (ROs) of the Department of Veterans Affairs (VA).  A December 2005 rating decision by the RO in Des Moines, Iowa, in pertinent part, denied entitlement to service connection for hepatitis C.  An August 2011 rating decision by the RO in Milwaukee, Wisconsin, reopened the mood disorder claim and denied it on the merits, as well as the claims for entitlement to service connection for PTSD and hypertension.

The Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In regard to the claim of service connection for hepatitis C, additional evidence has been received since the most recent consideration of the claim by the RO in a July 2009 statement of the case (SOC).  The evidence includes several years of VA treatment records and examination reports, as well as private treatment records.  In a September 2013 brief, the Veteran's representative stated that the Veteran was not waiving review of the evidence by the RO and wished to have the case remanded so that the RO may consider the additional evidence.  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board finds it necessary to remand the claim to allow the RO to review the additional evidence.

The record reflects that the Veteran is in receipt of benefits from the Social Security Administration (SSA) and, at least in the past, had a disability claim denied by SSA.  On remand, the Veteran's SSA records should be requested pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

In addition, in view of the remand, the Veteran's more recent VA treatment records should be obtained given that he appears to receive regular treatment at the VA Medical Center (VAMC) in Milwaukee, Wisconsin.  See Id.

In June 2009, a VA physician reviewed the Veteran's claims file and provided a medical opinion as to the possible relationship between the Veteran's hepatitis C and his military service.  The physician provided an opinion that the Veteran had viral hepatitis A in service rather than hepatitis B or hepatitis C.  The physician also found that the Veteran's current hepatitis C was most likely the result of post-service intranasal cocaine use.  In July 2010, a private psychologist T.C., Ph.D. indicated that no one particular risk factor for hepatitis C can be conclusively determined to cause hepatitis C suggesting that any one factor, including military factors, is at least as likely as not to lead to an infection.  Given this new opinion evidence, the Board finds that the Veteran should be scheduled for a VA examination on remand to include a medical etiology opinion with respect to the hepatitis C claim.

The information in the claim file suggests that there is a temporary claims folder located at the RO.  On remand, any temporary claims folder should be located and associated with the Veteran's claims file.

Lastly, in regard to the remaining claims on appeal, those claims were denied in the August 2011 rating decision.  Later that month, the Veteran submitted a notice of disagreement with the decision.  A SOC is required when a claimant disagrees with a decision.  38 C.F.R. § 19.26 (2013).  To date, no SOC has been furnished regarding the three issues from the August 2011 decision, or at least no SOC has been associated with the claims file that is before the Board.  Therefore, the issuance of a SOC is required regarding the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, and the issues of entitlement to service connection for PTSD and hypertension.  The Board must remand the issues for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Locate and associate with the claims file any temporary claims folders that are being maintained at the RO on behalf of the Veteran.

2.  Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

3.  Obtain the Veteran's more recent treatment records (since July 2013) from the Milwaukee VAMC and associate the records with the claims file.

4.  Thereafter, schedule the Veteran for a VA examination by a physician with the appropriate expertise for assessing the nature and etiology of the Veteran's claimed hepatitis C.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

The examiner should examine the Veteran and conduct all necessary laboratory testing.  The examiner should discuss the etiology and the onset of the disease.  A history of all of the Veteran's potential risk factors of hepatitis C infection should be detailed in full.  The examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.  The examiner should then rank the documented risk factors relative to the probability that any hepatitis C infection is etiologically related to the risk factor.  Specifically, the examiner is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed hepatitis C had its onset during, or is otherwise related to the Veteran's period of active military service.  In providing the medical opinion, the examiner should consider and comment on the July 2010 letter from T.C., Ph.D.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After completion of all of the above, re-adjudicate the claim of service connection for hepatitis C.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  If a SSOC is issued, consideration must be given to the additional evidence received since the July 2009 SOC.

6.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2013) regarding the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, and the issues of entitlement to service connection for PTSD and hypertension.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these three issues be returned to the Board.

The case should thereafter be returned to the Board, if in order, as concerns the issues for which an appeal was perfected.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

